Case 1:14-cv-01761-RJD-RML Document 60 Filed 01/04/19 Page 1 of 1 PageID #: 1153



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 ROBERT COOPER,
                                             Plaintiff,
                         - against –                             NOTICE OF WITHDRAWAL

                                                                 14-CV-1761 (RJD) (RML)
 THE CITY OF NEW YORK; et al.,
                                             Defendants.


               PLEASE TAKE NOTICE that Evan Brustein, a Senior Counsel in the office of

 Zachary W. Carter, Corporation Counsel of the City of New York, respectfully withdraws the

 appearance on behalf of defendants City of New York, Michael Walsh, Jermaine Taylor, and

 Angelo Pizzaro.

               PLEASE TAKE FURTHER NOTICE that Nicholas Manningham, an Assistant

 Corporation Counsel in the office of Zachary W. Carter, Corporation Counsel of the City of New

 York will continue to serve as counsel for defendants City of New York, Michael Walsh,

 Jermaine Taylor, and Angelo Pizzaro in this matter.

 Dated:   New York, New York
          January 4, 2019

                                             ZACHARY W. CARTER
                                             Corporation Counsel of the City of New York
                                             Attorney for Defendants
                                             100 Church Street, Room 3-147
                                             New York, New York 10007
                                             (212) 356-2651
                                             ebrustei@law.nyc.gov


                                             By:       /s/
                                                       Evan Brustein
                                                       Senior Counsel
